



EXHIBIT 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
(Lynn S. Schweinfurth)
This Amendment to Employment Agreement (this “Amendment”) is effective as of
June 11, 2019, by and between RED ROBIN GOURMET BURGERS, INC., a Delaware
corporation (the “Company”) and Lynn S. Schweinfurth (“Executive”). Reference is
made to that certain Employment Agreement by and between the Company and
Executive made as of the 31st day of December, 2018 (hereinafter referred to as
the “Employment Agreement”). All capitalized terms not defined herein shall have
the meaning assigned to such terms in the Employment Agreement. The Company and
Executive are referred to in this Amendment collectively as the “Parties.”
WHEREAS, the Parties desire to amend certain terms of the Employment Agreement
as set forth below.
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Parties hereby agree as follows:
1.
Amendment to Section 3. Section 3(e)(v) of the Employment Agreement regarding
Moving and Relocation Expenses is hereby amended to replace “$100,000” with
“$190,000.”

2.
No Other Changes. Except as modified or supplemented by this Amendment, the
Employment Agreement remains unmodified and in full force and effect.

3.
    Miscellaneous.

(a)
Governing Law. This Amendment and the legal relations hereby created between the
Parties shall be governed by and construed under and in accordance with the
internal laws of the State of Colorado, without regard to conflicts of laws
principles thereof. Executive shall submit to the venue and personal
jurisdiction of the Colorado state and federal courts concerning any dispute for
which judicial redress is permitted pursuant to this Amendment; however the
Company is not limited in seeking relief in those courts.

(b)
Binding Effect. This Amendment is intended to bind and inure to the benefit of
and be enforceable by Executive, the Company and their respective heirs,
successors and assigns, except that Executive may not assign her rights or
delegate her obligations hereunder without the prior written consent of the
Company.

(c)
Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

(d)
Savings Clause. If any provision of this Amendment or the application thereof is
held invalid, the invalidity shall not affect other provisions or applications
of this Amendment or the Employment Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Amendment and the Employment Agreement are declared to be severable. Subject to
the foregoing, upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Amendment so as to effect the original intent of the
Parties as closely as possible in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent
reasonably practicable.




















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Amendment to the Employment
Agreement to be executed as of the date first above written.




RED ROBIN GOURMET BURGERS, INC.
By: /s/ Pattye L. Moore        
Name: Pattye L. Moore
Title: Interim President & Chief Executive Officer
EXECUTIVE:
/s/ Lynn S. Schweinfurth        
Lynn S. Schweinfurth



















































































